Citation Nr: 0905154	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
pain.  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for depression.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for a low back disability.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified a hearing in support of her claims in 
March 2008 before the undersigned Acting Veterans Law Judge.  
The record was held open for 60 days for the Veteran to 
submit additional medical evidence.  No such evidence was 
submitted.  

The issues of entitlement to higher evaluations for 
depression and for IBS are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a 
bilateral foot disability.  

2.  The evidence does not show that the Veteran's forward 
flexion of her thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or that the combined range 
of motion of her thoracolumbar spine is not greater than 120 
degrees.  The evidence does not show that she has muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  The evidence does not show that 
she has additional functional loss due to more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  

3.  The evidence shows that she has mild neurological 
manifestations of her service-connected low back disability 
in her lower extremities.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral foot pain was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  The criteria for a rating higher than 10 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (2008).

3.  The criteria for separate evaluations for neurological 
manifestations of the Veteran's service-connected low back 
disability in both lower extremities have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.71a, DC 5237 Note (1); 4.124a, DCs 8520-8530 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate her claims; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was amended to eliminate the requirement that VA request that 
a claimant submit any evidence in her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  In this 
case, the RO issued a VCAA notice letter prior to initially 
adjudicating her claims, the preferred sequence.  (Pelegrini 
II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  The Board has construed 
this decision to also affect claims for increased ratings.  

In cases, as here, where the claim for a low back disability 
arose in another context, namely the Veteran trying to 
establish her underlying entitlement to service connection, 
and the claim was subsequently granted and she has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

In a June 2005 letter, the RO advised the Veteran of the 
evidence needed to substantiate her claims, and explained 
what evidence VA was obligated to obtain or to assist the 
Veteran in obtaining and what information or evidence the 
Veteran was responsible for providing.  

The content of June 2005 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, a February 2007 SOC provided her with an 
additional 60 days to submit more evidence.  Thus, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence, including service treatment records (STRs) 
identified by the Veteran relative to her claims has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

The Veteran is entitled to pre-decisional notice concerning 
all elements of her service connection claim, including these 
downstream disability rating and effective date elements.  
Since she did not receive this notice, it is VA's obligation 
to explain why this is not prejudicial error, i.e., harmless.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board 
acknowledges the RO did not provide pre-decisional VCAA 
notice that a disability rating and an effective date will be 
assigned if service connection is granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the Veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Here, the Board finds that the presumption of prejudice due 
to the content error in not providing Dingess notice has been 
rebutted: 1) based on the communications sent to the Veteran 
over the course of this appeal, she clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) based on her contentions and the communications 
provided to her by VA over the course of this appeal, 
she reasonably understands from the notices provided what was 
needed.  Specifically, the Veteran informed the RO that she 
had private and VA medical records showing treatment for her 
claimed disabilities, showing actual knowledge of the 
evidence required to prove her claims.  In addition, the 
actual notice provided by VA are clear and pertinent to her 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, even though 
VA, under Sanders, may have erred by not providing Dingess 
notice, the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of her claims, 
including the opportunity to testify at a Travel Board 
hearing.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claims, so found the 
error was harmless).

The Board notes that an etiological opinion has not been 
obtained for the Veteran's bilateral foot pain.  However, the 
Board finds that the evidence, discussed below, indicates 
that the Veteran does not have a current diagnosis of a foot 
disability.  The Board concludes that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2008).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case because the Veteran is diagnosed with bilateral 
foot pain, a condition which is not a disability for VA 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Entitlement to Service Connection for Bilateral Foot Pain

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran does not have a diagnosis of a 
bilateral foot disability.  She has been diagnosed with 
bilateral foot pain.  Pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  At her March 2008 Travel 
Board hearing, the Veteran testified that she had numbness in 
her feet, but no diagnosis of a foot disability.  Her VA 
medical records show multiple diagnoses of foot pain with 
uncertain etiology, but no other diagnoses related to her 
feet.  Therefore, service connection cannot be granted for a 
bilateral foot disability.

The Board notes that a March 2008 VA podiatry note discusses 
"neuropathy pain in the feet."  As discussed below, the 
Board is granting separate 10 percent evaluations for 
radiculopathy to the lower extremities, due to the Veteran's 
service connected low back disability.  This condition is 
separate from the Veteran's claim for a bilateral foot 
disability.  

Entitlement to an Initial Disability Evaluation Greater than 
10 Percent for a Low Back Disability 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the Veteran's rating may be "staged" to 
compensate her for times since the effective date of her 
award when her disability may have been more severe than 
others.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The Veteran, however, has not met the requirements for higher 
ratings at any time since the effective date of her award, so 
the Board may not stage her rating because she has been, at 
most, 10 percent disabled from a back disability during the 
entire period at issue.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Veteran filed her claim in May 2005.  Therefore, the 
regulatory changes effective on September 26, 2003 apply.  
See  68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 
C.F.R. part 4).  

The Veteran's back disability is evaluated as 10 percent 
disabling under DC 5237, lumbosacral strain.  38 C.F.R. 
§ 4.71a.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
when the forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.  

The Veteran has a diagnosis of lumbar disc disease.  
Therefore, the rating criteria for intervertebral disc 
syndrome must also be considered in this case.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under these revised standards, intervertebral disc syndrome 
warrants a 10 percent evaluation when the Veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the Veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2008).  There is no evidence of record 
indicating the Veteran has ever had an incapacitating episode 
due to her low back disability.  Therefore, the Formula for 
Rating Intervertebral Disc Syndrome does not apply.  

In June 2005, the Veteran underwent a VA examination.  She 
reported daily back pain that radiated to her lower 
extremities, greater on the left than the right.  She stated 
that she sometimes missed work because of back pain.  Upon 
examination, there was tenderness from L2-S1 with bilateral 
paraspinal tenderness to palpation.  She exhibited 
"considerable" guarding during the examination.  Her 
forward flexion was 70 degrees (90 degrees is normal), 
extension was 25 degrees (30 degrees is normal), right 
lateral flexion was 30 degrees (normal), left lateral flexion 
was 25 degrees (30 degrees is normal), and right and left 
rotation was 30 degrees bilaterally (normal).  Her gait and 
sensory examination were normal.  Her combined range of 
motion in her thoracolumbar spine was 210 degrees (240 
degrees is normal).  

An August 2006 MRI of her lumber spine showed slight 
scoliosis.  However, there is no statement as to whether it 
was caused by muscle spasm or guarding.  

The Veteran underwent a VA examination in August 2006 for a 
claim for a hip condition that is not currently on appeal.  
The examination contained some information about her back 
disability.  Upon examination, she had an unremarkable gait, 
and slight lumbar curvature was noted.  X-rays taken of her 
hips showed slight scoliosis of the lumbar spine.  

At her August 2007 VA examination, she reported constant pain 
in the upper lumbar area that worsened with activity.  She 
had spasms in the upper lumbar area and into the backs of her 
legs.  She had flare-ups twice a month, but could not state 
what caused them.  During flare-ups, she had increased pain.  
She denied effects on her employment because she worked at a 
desk job.  Upon examination, there was mild tenderness in the 
upper lumbar area, with no palpable muscle spasm.  Her 
forward flexion was 75 degrees (90 degrees is normal), her 
extension was 25 degrees (30 degrees is normal), her right 
and left lateral flexion was 20 degrees bilaterally (30 
degrees is normal), her right and left lateral rotation was 
30 degrees bilaterally (normal).  Her combined range of 
motion in her thoracolumbar spine was 200 degrees (240 
degrees is normal).  

Other VA treatment records show complaints of back pain, but 
do not provide range of motion measurements or information 
regarding muscle spasm or guarding.  

The medical evidence of record does not show that the 
Veteran's forward flexion of her thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees.  Her 
forward flexion was 70 degrees at her first VA examination in 
June 2005 and improved to 75 degrees at her most recent 
examination in March 2007.  The evidence does not show that 
her combined range of motion of her thoracolumbar spine is 
not greater than 120 degrees.  Her combined range of motion 
decreased from 210 degrees to 200 degrees, but this 
limitation does not meet the criteria for a 20 percent 
evaluation.  38 C.F.R. § 4.71a.  Lastly, the evidence does 
not show muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  X-rays 
from August 2006 showed slight lumbar scoliosis, however the 
cause was not stated and her VA examinations showed normal 
gait.  While she exhibited considerable guarding at her June 
2005 VA examination, the examiner did not find that it caused 
abnormal gait or spinal contour.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
Veteran's low back disability does not more closely 
approximate a 20 percent rating.  38 C.F.R. § 4.7.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and her claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

At her June 2005 VA examination, the examiner found that she 
had pain on motion, but did not find that she had functional 
loss due to pain.  At her August 2007 VA examination, the 
Veteran had pain on motion. However, the examiner found that 
there was no additional limitation of motion after repetitive 
use.  The examiner concluded that additional limitation 
during flare-ups could not be determined without resorting to 
speculation.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Veteran is not entitled to a higher evaluation under 
DeLuca because there is no objective medical evidence that 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, or 
deformity or atrophy from disuse cause functional loss 
sufficient to meet the criteria for a 20 percent evaluation.  
38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  

Neurologic Manifestations

The Board must also determine whether a rating in excess of 
10 percent can be assigned for the Veteran's low back 
disorder by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2008).

As discussed above, an evaluation of 10 percent is the 
appropriate evaluation for the Veteran's orthopedic 
manifestations under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The medical evidence of record consistently shows that the 
Veteran experienced radiating pain and numbness in her legs.  
At her June 2005 VA examination, she reported daily back pain 
that radiated to her lower extremities, greater on the left 
than the right.  She described left leg numbness and 
bilateral leg weakness.  
In August 2006, the Veteran complained of the pain in her low 
back radiating to her left leg.  At her August 2006 VA 
examination, she had tenderness in her buttocks upon deep 
palpation.  At her August 2007 VA examination, she stated 
that the pain radiated into the front and sides of her upper 
thighs, and felt like a spasm.  She reported occasional 
numbness in her legs and feet, and denied bowel and bladder 
weakness.  The examiner noted that she had no "typical 
radicular symptoms" into her lower extremities.  Her sensory 
examination showed a decreased pinprick sensation in her left 
leg laterally.  Otherwise, the sensory examination was 
normal.  A March 2008 VA podiatry report noted that she had 
foot neuropathy pain due to her back disability, with her 
left side worse than her right.  At her March 2008 Travel 
Board hearing, the Veteran testified that she had pain 
radiating to both lower extremities.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8530 (2008).

Based on the Veteran's complaints and the neurologic 
findings, the Board finds the evidence of record shows that 
the Veteran's bilateral leg neurologic disability is wholly 
sensory.  Id. Accordingly, a mild or moderate degree of 
disability is the evaluation level warranted under the 
relevant diagnostic code.  Resolving all doubt in favor of 
the Veteran, separate evaluations are warranted for the 
Veteran's neurologic components of her service-connected back 
disorder.  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms from her back disability cause 
impairment in occupational functioning. In April 2008, the 
Veteran's employer submitted a statement indicating that she 
called in sick 12 times during the previous year because of 
her back pain, and that the back disability was visible in 
the work place, and occasionally hindered her ability to 
complete tasks.  

However, such impairment is contemplated by the rating 
criteria, which reasonably describes her disability.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral foot pain is denied.  

An initial disability evaluation in excess of 10 percent for 
a low back disability is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, from a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.

REMAND

Depression

At her March 2008 Travel Board hearing, the Veteran stated 
that her depression had increased in severity since her most 
recent VA examination in March 2007.  She testified that her 
medication for depression was increased.  Her treatment 
records show that her prescription for citalopram, an 
antidepressant, was increased from 20 milligrams to 40 
milligrams in October 2007.  Additionally, in April 2007, her 
prescription for celexa, another antidepressant, was 
increased to 50 milligrams a day with an option to increase 
to 60 milligrams a day if irritability persisted or 
increased.  The Veteran chose to take 60 milligrams a day 
beginning in August 2007 because she felt angry all the time.  
An increase in medication shows that the Veteran's disability 
has increased in severity.  

At her March 2008 hearing, she also testified that her panic 
attacks increased to "[a] couple times a week," but 
previously she only had them once every few weeks.  She also 
felt that her mental disorder constantly affected her ability 
to perform well at work because she had problems 
concentrating and was unmotivated.  

In April 2008, the Veteran's employer stated that her back 
injury caused her to miss work, and that it had an emotional 
effect on her.  

The Board finds that there is sufficient evidence, in the 
form of the Veteran's testimony at her hearing, and in her 
medical records, to show that her disability has increased in 
severity since her most recent VA examination in March 2007.  
However, the Board does not have sufficient evidence to 
decide her claim because it lacks current data.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As a result, a remand is 
necessary for a more current assessment of her major 
depressive disorder.  

IBS

In October 2005, the RO granted service connection for the 
Veteran's IBS and assigned an initial evaluation of 10 
percent.  In July 2006, the Veteran filed a statement that 
she was appealing the ratings for her back and depression, 
and the service connection claims for her hips and headaches.  
She also stated that she wanted the foot pain, hip condition, 
and headaches "re-evaluated."  The hip claim was resolved 
in a September 2006 rating decision, and the headache claim 
was resolved in a September 2007 rating decision.  In August 
2006, the RO sent the Veteran a letter asking her to clarify 
which issues she wanted to have the RO reconsider and which 
she wanted to appeal.  In September 2006, the Veteran 
submitted a statement that she was "filing for a 
reconsideration" for a back disability, hip condition, foot 
pain, headaches, and IBS.  Later in September 2006, she 
submitted a second letter stating, "I want to appeal the 
decision for ...[IBS]."  The Board construes the second 
September 2006 statement to be an NOD for her IBS claim, and 
is obliged to remand these issues to the RO for the issuance 
of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of her major 
depressive disorder.  The claims folder 
should be made available to and 
reviewed by the examiner, who must 
state whether the review was 
accomplished.   The examiner should 
report all pertinent findings, to 
specifically include the frequency of 
her panic attacks and the effect her 
depression has on her ability to work 
and to establish and maintain social 
relationships.  He or she must also 
estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

2.  The RO must issue the Veteran an 
SOC with respect to her claim seeking 
an initial disability evaluation higher 
than 10 percent for IBS, to include 
notification of the need to timely file 
a Substantive Appeal to perfect her 
appeal on this issue.

3.  Then, the RO should adjudicate the 
appeal.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


